Collins, J.
It was certainly competent for defendant to prove that it was orally agreed between plaintiff and himself that, if he would lease the premises in question for a half year, he should be permitted to enter into possession on the expiration of his term, as a tenant at will, and pay rent at a stipulated rate per month so long as he retained possession, and no longer. Such an agreement was a collateral contract not at all inconsistent with the written lease as the same was set forth in the complaint. The authorities are abundant that proof is admissible of any collateral parol agreement, or of any independent fact, which is not inconsistent with, or does not qualify, any of the terms of the written contract, even though it may relate to the same subject-matter; and it is immaterial whether such collateral agreement was made or independent fact occurred, contemporaneously with, or was preliminary to, the written contract. The allegations of the answer as to an agreement under which defendant took possession at the expiration of his term were sufficient to constitute a defense, to be disposed of on the trial.
Again, putting aside these allegations, the plaintiff was not entitled to judgment on the pleadings. The written lease was for a half year terminating December 1, 1892, the agreed rent being $40 per month. The property was urban. It appeared that defendant occupied the same and1 paid his rent for the specified term. He *406then remained during the months of December, 1892, and January, 1S93, paying rent at the same rate per month. He vacated the premises on or before the last day of January, having previously given one month’s notice to plaintiff of his intent so to do. Where urban property is involved, such acts, standing alone, are insufficient to indicate an intention to create a yearly tenancy. Kemaining in possession for two months after the expiration of the lease, with payment of rent each month at the rate provided for in the lease, cannot be construed as indicating anything more than creating a tenancy from month to month. Johnson v. Albertson, 51 Minn. 333, (53 N. W. 642.)
Judgment reversed.
Gilfillan, C. J., absent on account of sickness, took no part.
(Opinion published 61 N. W. 335.)